Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites the limitation “wherein the second polarization plate is disposed on the second surface of the screen”.  The applicant’s originally filed specification does not provide support for the limitation.  Applicant’s [0082] and FIG. 20 recite “The second linear polarization plate 182 is arranged to face a surface of the polarization selective screen 183” as opposed to “the second polarization plate is disposed on the second surface of the screen”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Lee) (US 2017/0269366).
Regarding claim 1, Lee discloses a multi-image display apparatus comprising: 
an image forming device (200) configured to form  an image ([0068], first image L1);
a first polarization plate (P10) configured to transmit a first polarization component of the first image provided from the image forming device ([0070], polarizer P10 polarizes light L1 in a first direction);
a second polarization plate (P20) configured to transmit a second polarization component of external light (L2) that is provided from a path different from the first image ([0070], light L1 and L2 are propagated along different paths), the second polarization component being different from the first polarization component ([0070], polarizer P20 polarizes light L2 in a second direction);
(M10) ([0115], [0117], [0121], multipath optical member M10 may be an anisotropic plate having the characteristics of anisotropic lens A10) configured to reflect and diffuse the first image, and transmit the  external light ([0068], member M10, reflects image L1 and transmits light L2; [0073], [0075], [0121], the anisotropic lens diffuses the image over a wide area) ; and
a polarization selective lens (A10) configured to focus the first image having the first polarization component, and transmit the external light having the second polarization component without refraction ([0069], [0073], [0074], [0121] the lens A10 functions as a lens with respect to light image L1 and as a flat plate with respect to light L2).
Regarding claim 2, Lee discloses wherein the screen (FIG. 19, M20) comprises a first surface and a second surface that is opposite to the first surface (see FIG. 19), and
wherein the screen (M20) further comprises an anisotropic holographic screen configured to reflect and diffuse light that is incident on the first surface at an angle ([0068], member M10, reflects image L1 and transmits light L2; [0115], [0117], [0121], multipath optical member M10, M20 may be an anisotropic plate having the characteristics of anisotropic lens A10), and transmit light incident on the second surface ([0068], member M10, reflects image L1 and transmits light L2).
Regarding claim 3, Lee discloses wherein the image forming device is disposed to provide the first image to the first surface of the screen at an angle (FIGs. 19-22, image L1 is provided to the image screen 100 at an angle).
Regarding claim 17, Lee discloses wherein the polarization selective lens is configured to focus light having a first circular polarization component having a first rotation direction and transmit, without change, light having a second circular polarization component having a second ([0068], member M10, reflects image L1 and transmits light L2, [0070], polarizer P10 polarizes light L1 in a first direction and polarizer P20 polarizes light L2 in a different direction).

Allowable Subject Matter
Claims 5-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488